Slip Op. 07-155

                 UNITED STATES COURT OF INTERNATIONAL TRADE


HOME PRODUCTS INTERNATIONAL, INC.,

                               Plaintiff,
                                                          Before: Leo M. Gordon, Judge
       v.
                                                          Consol. Court No.: 07-00123
UNITED STATES,

                               Defendant.


                                       MEMORANDUM and ORDER

[Motion for leave to file out of time a motion to intervene as a matter of right denied.]

                                                                           Dated: October 26, 2007

     Blank Rome LLP (Frederick L. Ikenson, Larry Hampel, Roberta Kienast Daghir), for Plaintiff
Home Products International, Inc.

        Peter D. Keisler, Assistant Attorney General; Jeanne E. Davidson, Director; Patricia M.
McCarthy, Assistant Director, Commercial Litigation Branch, Civil Division, U.S. Department of
Justice (Sean M. Dunn), for Defendant.

      Trade Pacific, PLLC (Robert G. Gosselink), for Defendant-Intervenor Since Hardware
(Guangzhou) Co., Ltd.

     Bryan Cave (Kelly A. Slater), for Proposed Defendant-Intervenor Foshan Shunde Yongjian
Houseware and Hardware Co., Ltd.


       Gordon, Judge: Foshan Shunde Yongjian Houseware and Hardware Co., Ltd. (“Shunde”)

moves, under USCIT R. 24(a), for leave to file out of time a motion to intervene as a matter of right

as a defendant-intervenor in this consolidated action, where Plaintiff, Home Products International,

Inc., is challenging the U.S. Department of Commerce’s final results of the first administrative review

of an antidumping duty order on ironing tables from China. See Floor-Standing, Metal-Top Ironing
Consol. Court No. 07-00123                                                                    Page 2

Tables and Certain Parts Thereof from the People’s Republic of China, 72 Fed. Reg. 13,239

(Dep’t Commerce Mar. 21, 2007) (final results).



       Plaintiff’s complaint was served on April 13, 2007, and Shunde’s motion for intervention was

due on or before May 18, 2007 (30 days after service of the complaint plus five days for mailing

pursuant to USCIT R. 6(c)). Shunde missed the filing deadline, and approximately four months

later, on September 11, 2007, filed its motion for leave to file out of time. This motion presents the

issue of whether good cause has been shown for the untimely filing. As discussed below, the court

does not believe it has, and the motion is therefore denied.

                                                Background
       Bryan Cave LLP, counsel for Shunde, filed a declaration in support of the motion for leave

to file out of time, setting forth facts that describe the basis for the motion. The essential facts of

that declaration are:

       1.      Between August 2006 and April 2007, Bryan Cave represented
               Shunde in the underlying antidumping administrative review.

       2.      Pursuant to Bryan Cave’s engagement in this matter, it was to
               maintain communications with its co-counsel Chinese law firm (“Co-
               counsel”) that consisted of a sole practitioner and several
               accountants who served as the main points of contact with Shunde
               during the course of the representation.

       3.      On approximately April 1, 2007, lead counsel for Shunde left his
               employment at Bryan Cave without notice in the period just prior to
               the filing and service of Plaintiff’s summons and complaint.

       4.      In late May or early June 2007, the associate on this matter, who
               remained at Bryan Cave, discovered copies of the summons and
               complaint in the inbox of the former lead attorney.

       5.      During the ensuing months, numerous attempts, via e-mail and
               telephone, were made to contact Co-counsel to notify Shunde of the
Consol. Court No. 07-00123                                                                   Page 3

               commencement of this action and obtain instructions regarding the
               status of Bryan Cave’s continued representation of Shunde.

       6.      Attempts to contact Co-counsel, and in turn Shunde, were
               unsuccessful.

       7.      The associate undertook substantial travel on firm business during
               April, May, and June 2007, and relocated to the firm’s Shanghai
               office in July.

       8.      In mid-August, the associate learned from an unrelated third party
               that Co-counsel had disbanded in the first half of 2007.

       9.      Thereafter, the associate was able to obtain Shunde’s contact
               information.

       10.     The associate promptly contacted Shunde and, with the assistance
               of a translator, informed Shunde of this action and obtained
               authorization, in late August, for Bryan Cave to enter an appearance
               on Shunde’s behalf.

Decl. in Supp. of Mot. for Leave, Home Products Int’l, Inc. v. United States, Consol. Court

No. 07-00123 (Sept. 11, 2007).
                                            Discussion

       As an interested party to the underlying administrative review, Shunde may move to

intervene as a matter of right within 30 days of the date of service of the complaint or at such later

date for good cause shown. USCIT R. 24(a). Good cause is defined as either (1) “mistake,

inadvertence, surprise or excusable neglect,” or (2) “circumstances in which by due diligence a

motion to intervene under this subsection could not have been made within the 30-day period.” Id.

The intent of the 30-day period in USCIT R. 24(a) is to avoid a scenario in which “existing parties

and the court might not know when to expect intervention, the proceedings on the merits could be

interrupted and/or delayed by motions to intervene, and extra adjudication could be routinely

required for parties who choose to file late.” Siam Foods Prods. Public Co. v. United States,
Consol. Court No. 07-00123                                                                 Page 4

22 CIT 826, 830, 24 F. Supp. 2d 276, 281 (1998). The court has previously held that a delay of

as little as 30 days past the filing deadline warranted denial of an untimely motion to intervene

as of right. See, e.g., Id.

        Bryan Cave, on behalf of Shunde, contends that the failure to timely file a motion to

intervene “was caused by a number of circumstances which by due diligence prevented a motion

to intervene from being filed within the required 30-day time period, and which may also be

characterized as excusable neglect on the part of [movant’s] counsel.” Mot. for Leave at 2. It does

not claim that the untimeliness is due to mistake, inadvertence, or surprise.

                                          Due Diligence

        In the court’s view, Shunde’s explanation of the delay indicates that due diligence was not

exercised. The explanation reads instead like a series of problems that were both avoidable and

manageable if due diligence had been exercised. A telling fact that the appropriate level of

diligence was not exercised is that Plaintiff’s summons and complaint sat unattended for several

weeks at Bryan Cave’s offices. Also, by its own admission Bryan Cave apparently did not maintain

an efficient means of communication with its Co-counsel or client.

                                       Excusable Neglect

        The court analyzes excusable neglect by “taking account of all relevant circumstances

surrounding the party’s omission.” Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd., 507 U.S.
380, 395 (1993). “Common sense indicates that the most important factors are: the possibility of

prejudice to the other parties, the length of the [movant’s] delay and its impact on the proceeding,

the reason for the delay and whether it was within the control of the movant, and whether the
Consol. Court No. 07-00123                                                                    Page 5

movant has acted in good faith.” 4B Charles Alan Wright and Arthur R. Miller, Federal Practice and

Procedure § 1165 (3d ed. 2002); see also Siam Foods, 22 CIT at 828, 24 F. Supp. 2d at 279.

        In terms of prejudice to the other parties, Shunde’s participation will not likely cause much

prejudice given Shunde’s purely supporting role as an intervenor. If Shunde’s motion to intervene

is granted, Shunde may only oppose issues raised by Plaintiff that affect Shunde’s interests.

See Siam Foods, 22 CIT at 830, 24 F. Supp. 2d at 280. Shunde is time barred from bringing its

own case, and may not challenge the final results of the administrative review.

        As far as the length of delay and impact on the proceedings, the four month delay is sizable

and by not joining the litigation within the 30-day period, Shunde’s counsel did not participate in the

multiple conferences the court held framing issues and defining expectations for briefing. As such,

intervention at this point in the litigation will disrupt the framework and schedule that the court

established for the disposition of this action.

        Turning to the conduct of the movant and whether the delay was within its control, the

events of the four-month period detailed by Bryan Cave makes this the cental factor in the

disposition of the motion. The court is not convinced that the circumstances that gave rise to this

motion were genuinely outside the reasonable control of Bryan Cave. Rather, it seems that Bryan

Cave’s apparent inability to manage the situation effectively, from leaving a summons and

complaint unattended for several weeks to failing to maintain an efficient means of communication

with its Co-counsel or client, directly caused the delay. The court does not share the notion that the

neglect here is excusable. As in Siam Foods, the court believes that granting the motion for leave

to intervene on the facts and circumstances presented will render the time limit of Rule 24(a), and

the Rule itself, a nullity.
Consol. Court No. 07-00123                                                               Page 6

                                          Conclusion

         The court finds that movant has not demonstrated good cause for the failure to file its

motion to intervene as of right within the 30–day period set forth in USCIT R. 24(a). Accordingly,

the motion is denied.



                                                               /s/ Leo M. Gordon
                                                              Judge Leo M. Gordon




Dated:      October 26, 2007
            New York, New York